Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of N.C., a Child                      Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 19-
No. 06-21-00064-CV                                    1019). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
                                                      Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 2, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk